Gilbert, J.
1. The evidence introduced by the State showed a case of unprovoked, wanton, and deliberate murder. The evidence introduced by the accused tended to show justifiable homicide under the fears of a reasonable man that the deceased was about to shoot the accused. The verdict of guilty, with recommendation to mercy, was authorized by the evidence. The law of involuntary manslaughter was not involved, and therefore failure to instruct the jury in regard thereto was not error.
*635No. 1047.
December 12, 1918.
Indictment for murder. Before Judge Terrell. Troup superior court. June 1, 1918.
Arthur Greer, for plaintiff in error.
Clifford Walker, attorney-general, C. B. Roop, solicitor-general, and M. C. Bennet, contra.
2. The newly discovered evidence, considered in the light of the counter-affidavits, shows no cause for reversal of- the judgment overruling the motion for new trial.
3. The remaining assignment of error is without merit.

Judgment affirmed.


All the Justices concur.